DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/29/2020 has been entered. 
Priority
	This application claims priority from provisional application 62316128, filed on 03/31/2016
Status of Claims
	Claims 28, 30-40, 43-45, and 47-56 are pending.
	Claims 1-27, 29, 41, 42, and 46 have been cancelled.

Election/Restrictions
Applicant elected Species I (Figure 5A), Species 1 (Figures 22A-E), and Species C (Figure 23C) without traverse on 02/18/2019.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 28, 30-36, 39-41, 45, 47-52, and 56 are rejected under 35 U.S.C. 103 as being unpatentable over Marin et al (Marin) US 5,397,355 in view of Elliot US 2004/0167605 A1 and Trapp US 5,861,027.  
	Marin the invention substantially as claimed being a stent comprising a tubular body portion 10 formed from a plurality of diamond shaped cells 12 comprising a plurality of interconnected struts (Figure 2). The struts extend about the body forming a plurality of apex and troughs, wherein the troughs include a plurality of anchor members 18 extending there from.  The anchor members comprise a proximal end attached at the trough, a bend 14 (Figure 4), and a free unattached proximal end (pointed end).  When in the compressed configuration the anchors are aligned with the long axis of the stent by folding flat at a 0 degree angle (Figure 1) and when expanded the anchors protrude outward at an oblique angle from the stent (Figure 2).
Marin discloses the anchors can be configured in different manners to affect anchoring forces, however, Marin does not disclose the plurality of second cells without an anchor member or the specific length of each anchor compared to the surrounding cell.
	Elliot teaches the use of a stent comprising a plurality of diamond shaped cells wherein alternating cells have anchors in the same field of endeavor for the purpose of providing strong anchoring forces while limiting damage to the implant site.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the cells of Marin to alternate open cells with anchoring cells in order to maintain sufficient anchoring forces while limiting damage to the implant site.  


Finally, Marin fails to disclose the use of first proximal radiopaque marker, a first distal radiopaque marker, second proximal radiopaque marker, and a second distal radiopaque marker.
Trapp teaches the use of a stent comprising a plurality of cells wherein the peak of each proximal end and distal end cells include radiopaque markers in the same field of endeavor for the purpose of providing increased visibility and tracking to the surgeon during and after the implantation of the stent.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the proximal and distal end cells of Marin to each include a radiopaque marker in order to provide the surgeon with increased visibility and tracking during and after the implantation of the stent.

Claims 28,, 30-41, 43-45, and 47-56 are rejected under 35 U.S.C. 103 as being unpatentable over Oba et al (Oba) US 2016/0310268 A1 based on the two provisional .  
Oba discloses the invention substantially as claimed being a stent comprising a tubular body portion 10 formed from a plurality of diamond shaped cells comprising a plurality of interconnected struts (Figure 3). The struts extend about the body forming a plurality of apex and troughs, wherein the troughs include a plurality of anchor members 36attached and extending there from.  The anchor members comprise a proximal end attached at the trough, a gradual bend, and a free unattached proximal end (pointed end).  When in the compressed configuration the anchors are aligned with the long axis of the stent by compressing inward (assumed to be done in the same manner as the applicant’s invention) and when expanded the anchors protrude outward at an oblique angle from the stent (Figure 2).  The distal end (Top of Figure 3) comprises the largest flared diameter.  
In regards to claims 44 and 55, Oba discloses the stent can include radiopaque elements at the end of the positioning members 38 and 918 [0101].
Oba discloses the anchors can be configured in different manners to affect anchoring forces, however, Oba does not disclose the plurality of second cells without an anchor member or the specific length of each anchor compared to the surrounding cell.
	Elliot teaches the use of a stent comprising a plurality of diamond shaped cells wherein alternating cells have anchors in the same field of endeavor for the purpose of providing strong anchoring forces while limiting damage to the implant site.

It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the cells of Oba to alternate open cells with anchoring cells in order to maintain sufficient anchoring forces while limiting damage to the implant site.  
Additionally, it would have been obvious to one having ordinary skill in the art at the time the invention was made to lengthen the anchors of Oba to be longer than ½ of the cell maximum length (which is larger than the cell maximum width) in order to provide additional penetration and anchoring force.  Additionally it would have been obvious to one of ordinary skill in the art for the anchor members to not exceed the maximum length of the cell it is connected to because if it were larger than the cell it would no longer be capable of fully collapsing into the initial delivery configuration.
Finally, Oba fails to disclose the use of first proximal radiopaque marker, a first distal radiopaque marker, second proximal radiopaque marker, and a second distal radiopaque marker.
Trapp teaches the use of a stent comprising a plurality of cells wherein the peak of each proximal end and distal end cells include radiopaque markers in the same field of endeavor for the purpose of providing increased visibility and tracking to the surgeon during and after the implantation of the stent.
.

Response to Arguments
Applicant's arguments filed 12/01/2020 have been fully considered but they are not persuasive. The applicant argues that Marin and Oba fail to meet the newly claimed radiopaque members. However, the use of radiopaque markers in the manner claimed is old and well known in the art of stents and stent grafts.  Accordingly the rejection has been modified to incorporate new teachings of Trapp to anticipate the newly claimed markers.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D PRONE whose telephone number is (571)272-6085.  The examiner can normally be reached on Monday-Friday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer M Dieterle can be reached on (571)270-7872.  Information regarding the status of an application may be obtained from the Patent Application 

CHRISTOPHER D. PRONE
Primary Examiner
Art Unit 3774


/Christopher D. Prone/Primary Examiner, Art Unit 3774